Citation Nr: 0615942	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-28 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a 
concussion, to include headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for residuals of 
a concussion, to include headaches.  

In March 2005, the Board remanded the present matter for 
additional development.  The case has been returned for 
further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

This case was previously remanded, but not all of the Board's 
directives were followed.  The RO failed to ensure that the 
medical examiner state whether it is as likely as not (50 
percent probability or greater) that the veteran has any 
current residuals from a head injury that the Board has 
conceded occurred during service.  The opinion failed to take 
this concession into account, stating that the examiner found 
no grounds for service connection, in part, because there was 
no evidence of a concussion in service.  Thus, another remand 
is necessary to accomplish the requested action.

In light of the above, the case is REMANDED for the following 
action:

1.  Make arrangements for the veteran to 
be afforded a VA neurologic examination, 
preferably by the examiner who examined 
him in November 2005.  Send the claims 
folder to the examiner for review.  The 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The veteran testified that he sustained a 
head injury in July or August 1968 during 
combat operations in Vietnam.  Upon 
separation examination in October 1969, he 
denied having or ever having headaches.  
Neurologic evaluation was normal.  He was 
diagnosed as having atypical headaches 
upon VA examination in February 2004.

Conceding that the veteran sustained a 
head injury during service in 1968, the 
examiner should state whether it is at 
least as likely as not (50 percent 
probability or greater) that he has any 
current residuals, to include chronic 
headaches, from that injury?  Is it at 
least as likely as not that any current 
residuals of a concussion had their onset 
during active service or are related to 
any in-service disease or injury, 
specifically the in-service head trauma?   

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Thereafter, review the claims file to 
ensure that all of the foregoing 
development has been completed and 
readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations.  If the decision remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case.  Allow an appropriate period of time 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

